Citation Nr: 1616268	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  12-25 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from October 1980 to October 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on her part, is required. 


REMAND

Service treatment records (STRs) indicate that the Veteran complained of hip pain during service.  In November 1998, the Veteran was seen for right hip pain.  In September 1999, the Veteran indicated that she experienced hip pain for the past 7 months, which was aggravated by any movement with associated night pain.  
Examination showed that the Veteran had antalgic gait with tenderness over the left anterior hip.  STRs show no diagnosis of rheumatoid arthritis in service.

The Veteran was afforded a VA examination in January 2010 and indicated her disorder existed since 1996.  The examiner noted that testing showed the Veteran's left hip showed degenerative arthritic changes and the impression was rheumatoid arthritis.  However, the examiner did not address whether the Veteran's rheumatoid arthritis is related to or caused by her active military service.  Therefore, the Board finds that the January 2010 VA examination is incomplete and an addendum opinion regarding the etiology of the Veteran's rheumatoid arthritis is necessary. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all updated treatment records.

2.   Obtain an addendum opinion regarding the Veteran's currently diagnosed rheumatoid arthritis.  If deemed necessary by the examiner, afford the Veteran a VA examination for her rheumatoid arthritis.  

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of her currently diagnosed rheumatoid arthritis, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's rheumatoid arthritis is causally or etiologically related to service, to include the documented injury to her hip in November 1998 and September 1999. 

All opinions should be supported by a rationale.

3.   Readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






